SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

339
CA 12-01202
PRESENT: SCUDDER, P.J., FAHEY, SCONIERS, VALENTINO, AND MARTOCHE, JJ.


CHESTER DANNER AND RITA DANNER,
PLAINTIFFS-APPELLANTS,

                     V                                            ORDER

MYRON KOWAL, MYRON KOWAL, DOING BUSINESS AS
MYRON’S EXPRESSIONS IN CUISINE, AND MYRON
KOWAL, DOING BUSINESS AS MYRON’S EXPRESSIONS,
DEFENDANTS-RESPONDENTS.


LAW OFFICE OF ROBERT H. PERK, BUFFALO (MARIE LUKASIEWICZ OF COUNSEL),
FOR PLAINTIFFS-APPELLANTS.

BARTH SULLIVAN BEHR, BUFFALO (LAURENCE D. BEHR OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Shirley
Troutman, J.), entered March 16, 2012. The order denied the motion of
plaintiffs for a default judgment, granted the motion of defendants to
dismiss the complaint and denied the motion of plaintiffs for an
extension of time to serve defendants.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   March 22, 2013                       Frances E. Cafarell
                                                Clerk of the Court